--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 10-K [careview-10k_123111.htm]
 
Exhibit 10.101
 
CAREVIEW COMMUNICATIONS, INC.
2011 WHISTLEBLOWER POLICY


Introduction


CAREVIEW COMMUNICATIONS, INC., a Nevada corporation, and its subsidiaries (the
“Company”) is committed to complying with all applicable requirements concerning
corporate accounting practices, accounting controls and auditing practices
(collectively “Accounting Standards”) and with its Code of Business Conduct and
Ethics (the “Code of Conduct”).


Pursuant to the charter of the Audit Committee of the Board of Directors and
applicable regulatory requirements, it is the policy of the Company to establish
and maintain a complaint program to facilitate (1) the receipt, retention and
treatment of complaints received by the Company regarding its accounting,
internal accounting controls, auditing matters or violations of the Code of
Conduct, and (2) the confidential, anonymous submission by employees of the
Company of concerns regarding questionable accounting or auditing matters. In
order to carry out these responsibilities, the Company has adopted this
whistleblower policy (the “Policy”).


Examples of concerns which might form the basis for a report under this Policy
include:



 
a.
violation of any applicable law, rule or regulation that relates to corporate
Accounting Standards and financial disclosure;
 
b.
fraud or deliberate misstatement in the preparation, evaluation, review or audit
of any financial statement of the Company;
 
c.
fraud or deliberate misstatement in the recording and maintaining of financial
records of the Company;
 
d.
deficiencies in or non-compliance with the Company’s internal policies and
controls;
 
e.
misrepresentation or a false statement by or to a director, officer or employee
of the Company or any of its subsidiaries respecting a matter contained in the
financial records, reports or audit reports;
 
f.
deviation from full and fair reporting of the Company’s financial condition; and
 
g.
deficiencies in or non-compliance with the Company’s Code of Conduct.



Communication of the Policy


To ensure that all directors, officers and employees of the Company (which term,
for the purposes of this Code of Conduct, includes all persons who are on the
payroll of the Company) are aware of this Policy, a copy will be distributed to
all directors, officers and employees. All directors, officers and employees
will be informed whenever significant changes are made. New directors, officers
and employees will be provided with a copy of this Policy and will be educated
about its importance.


Reporting Concerns


Any person with a concern relating to the Accounting Standards or compliance
with the Code of Conduct by the Company submit their concern in writing to the
Company’s Chair of the Audit Committee (the “Chair”) as follows unless the
concern pertains to the Chair in which case it will be submitted to the Chief
Executive Officer:


 
 

--------------------------------------------------------------------------------

 


In Writing:


Personal and Confidential
The Chair of the Audit Committee
CareView Communications, Inc.
405 State Highway 121, Suite B-240
Lewisville, TX  75067
 
All reports may be made and will be treated on a confidential and anonymous
basis. If an employee would like to discuss any matter with the Audit Committee,
the employee should include this request in the submission including a contact
telephone number should the Audit Committee deem such communication to be
appropriate.


No Adverse Consequences


The submission of a concern regarding Accounting Standards or compliance with
the Company’s Code of Conduct may be made by an officer or employee of the
Company without fear of dismissal, disciplinary action or retaliation of any
kind. The Company will not discharge, discipline, demote, suspend, threaten or
in any manner discriminate against any officer or employee in the terms and
conditions of employment based on any lawful actions of an employee with respect
to (i) good faith reporting of concerns or complaints regarding Accounting
Standards, or otherwise specified in Section 806 of the U.S. Sarbanes-Oxley Act
of 2002, (ii) compliance with the Company’s Code of Conduct or (iii) providing
assistance to the Audit Committee, management or any other person or group,
including any governmental, regulatory or law enforcement body, investigating a
concern.


Treatment of Submissions


Concerns will be reviewed as soon as possible by the Audit Committee in the
manner deemed to be appropriate based upon the merits of the submission and with
the assistance and direction of whomever the Audit Committee thinks appropriate,
which may include external legal counsel. The Audit Committee will convene, as
appropriate, to review concerns and any impact on the Company’s financial
statements and public reports. Such meetings to review concerns will be held
without Company or outside auditor personnel present unless requested by the
Audit Committee. The Audit Committee shall implement such corrective measures
and do such things in an expeditious manner as it deems necessary or desirable
to address the concern based upon the merits of the submission.


If the complaint does not involve Accounting Standards or compliance with the
Code of Conduct, the complaint will be forwarded by the Chair of the Audit
Committee to the Chair of the Corporate Governance and Nominating Committee to
handle such complaint in a manner deemed appropriate.


Where possible and when determined to be appropriate by the Audit Committee,
notice of any such corrective measures will be given to the persons who
submitted the concern.


Retention of Records


The Audit Committee shall retain records relating to any concern or report of a
retaliatory act and to the investigation of any such report for a period judged
to be appropriate based upon the merits of the submission. The types of records
to be retained by the Audit Committee shall include records of all steps taken
in connection with the investigation and the results of any such investigation.


 
2

--------------------------------------------------------------------------------

 


Review of Policy


The Audit Committee will review and evaluate this Policy on an annual basis to
determine whether the Policy is effective in providing appropriate procedures to
report violations or complaints regarding Accounting Standards or the Code of
Conduct. The Audit Committee will submit any recommended changes to the Board
for approval.


Questions


If you have any questions about how this Policy should be followed in a
particular case, please contact the Chair of the Audit Committee.


Approved by the Board on October 31, 2011.


 
3

--------------------------------------------------------------------------------

 